Citation Nr: 1454254	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  10-03 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder, to include as due to asbestos exposure.

2.  Entitlement to service connection for post-polio syndrome.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2009, the Veteran testified at a personal hearing before a Decision Review Officer.  He and his spouse testified at a video-conference hearing before the undersigned Veterans Law Judge in May 2011.  Transcripts of these hearings are associated with the claims file.

In January 2014, the Board remanded the claims for clarifying medical opinions which were provided in March 2014.  The examiner carefully reviewed the electronic claims file and provided detailed medical opinions answering the questions posed in the Board's remand.  The Board finds that the remand directives have been completed and, therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran's currently diagnosed pulmonary disorder, specifically chronic obstructive pulmonary disease (COPD), is related to active service or events therein, to include asbestos exposure.
 
2. The appellant does not have an asbestos related illness.

3.  It is clear and unmistakable that the Veteran had leg cramps and back pain prior to entrance into military service.

4.  The competent evidence of record fails to establish that the symptoms prior to service were manifestations of post-polio syndrome or that similar symptoms now experienced by the Veteran are attributable to post-polio syndrome; the record lacks the necessary competent nexus between the Veteran's pre-existing symptomatology and the claimed current disability for which the Veteran seeks service connection.


CONCLUSIONS OF LAW

1.  A pulmonary disorder, to include COPD, was not incurred in or caused by an event in active military service, to include asbestos exposure. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2014).

2.  The criteria for service connection for post-polio syndrome have not been met.   38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, in an April 2008  pre-adjudication letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, including what he needed to provide and what would be obtained by VA.  

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matter on appeal, including the Veteran's service treatment records, VA treatment records and private treatment records.  Neither the Veteran nor his representative has indicated that there are outstanding records not associated with the claims file that are relevant to the claims on appeal.

In May 2012, following an initial appeal, the Board remanded the claim to schedule the Veteran for a VA examination to specifically consider the etiology of his current disabilities.  An in-person examination was provided.  In January 2014, the Board remanded the claims again for clarifying medical opinions.  The Board now finds that the examination and the clarifying opinions were adequate as together they provide sufficient detail so that the Board can perform a fully informed evaluation of the claims without prejudice to the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The claims file was reviewed and the Veteran's contentions taken into consideration in the medical opinions provided in March 2014.  The examiner considered all issues the Board raised in its remand and specifically addressed the likelihood that the Veteran's current pulmonary disability could be related to asbestos exposure and whether the Veteran, in fact had post-polio syndrome prior to service or currently.

The Board finds that no additional RO action to further develop the record in connection with the Veteran's claims, prior to appellate consideration, is warranted.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Service Connection Generally

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  However, "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage v. Gober, 10 Vet. App. 488, 498 (1997).

III. Service Connection for a Pulmonary Disorder

As part of his claim in April 2008, the Veteran indicated that during service he rotated tires and changed brakes while stationed at Fort Carson, Colorado before deployment to Vietnam.  He contends that he was exposed to asbestos fibers on the brakes which led to his current pulmonary problems.  He also indicated in a March 2014 statement that while stationed at Camp Radcliff Army Airfield in Vietnam, he cleaned brake dust off brake shoes that he believed had asbestos in them.

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1MR (M21- 1MR), Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9.  The Court has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  Inhalation of asbestos fibers can produce fibrosis and tumors, most commonly interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce, inter alia, pleural effusions and pleural plaques.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9.

The applicable section of Manual M21-1MR also notes that some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement and pipe products, military equipment, etc.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

In May 2012, the Board remanded the claim for a VA examination to determine the etiology of any pulmonary disorders diagnosed since the filing of the Veteran's claim in April 2008.  At his July 2012 VA examination, a diagnosis of chronic obstructive pulmonary disease (COPD) was recognized.  Although the examiner stated its onset was in the 1990s, the medical records in the claims file appear to indicate a formal diagnosis in 2006, 38 years after separation from service.  No other pulmonary disorders were diagnosed.  In coming to his conclusion that the pulmonary condition was less likely than not incurred in or caused by exposure to asbestos, the examiner considered the claims file.  He focused on the studies and opinions in the record from a pulmonologist that the Veteran has obstructive lung disease and not restrictive lung disease as seen with asbestos exposure.  The pulmonologist also stated that the CT scan of the chest did not show findings of asbestos exposure.  In addition, multiple chest X-rays showed findings of infections (atelectasis) with no pleural disease described.

On remand in January 2014, the Board sought a clarifying opinion given the presence of pleural plaques on the left hemidiaphrapm in treatment records and the statement in the Adjudication Procedure Manual that asbestos fibers could produce pleural plaques.

In March 2014, an examiner reviewed the Veteran's claims file, to include statements in support of claim and medical records.  The examiner also indicated a review of the medical literature regarding COPD which the examiner concluded was more likely than not causing the Veteran's pulmonary symptoms, to include coughing, shortness of breath and recurrent infections.  As to the pleural plaque, the examiner stated that it "is not specific for asbestos exposure and insignificant in the presence of the Veteran's chronic obstructive pulmonary disease as per the documentation by multiple examiners."  The examiner noted function tests, chest x-rays and CT scans that document the presence of COPD which is causing the Veteran's symptoms and that COPD is an obstructive disorder of the pulmonary symptom and unassociated with asbestos exposure.  The examiner provided the rationale that "asbestos exposure is a moot point in that there is not evidence of any respiratory pathology that is related to asbestos exposure" and that the left calcified pleural plaque was less than likely responsible for his current pulmonary disorder that was causing the abnormality of pulmonary functions.  

The examiner acknowledged the statements of the Veteran and his family members that he returned from service coughing.  She indicated that the effects of asbestos exposure on the lungs is a restrictive defect that occurs over a period of years after the asbestos fibers have caused fibrotic changes resulting in restrictive pulmonary pathology.  She pointed out that "this type of response from asbestos fibers in the lungs is not present on the current findings in this Veteran's pulmonary pathology which is all obstructive pulmonary disease . . ."  The examiner concluded that it was less than likely that COPD had any presence on return from Vietnam in the 1960s and one could only speculate about any coughing that occurred when the Veteran first returned from Vietnam; she reiterated that the COPD the Veteran "has now is unrelated to any asbestos exposure or any event in service."

Although a layperson can provide evidence as to some questions of etiology, a question about the etiology of COPD or pleural plaques or a relationship between COPD or pleural plaques and an event in service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau, 492 F.3d at 1376-77; Barr, 21 Vet. App. at 309; Woehlaer, 21 Vet. App. at 462.  Rather, such a question is a medical matter requiring someone with medical training about the nature and causes of the pulmonary disease to resolve.

Based on the above, the finds service connection for a pulmonary disorder is not warranted because there is no evidence of COPD in service or many years thereafter and no competent medical nexus linking the Veteran's current pulmonary disorder to any event in service, to include exposure to asbestos.  

Because the preponderance of the evidence is against the claim, the benefit of-the-doubt doctrine does not apply, and the claim for service connection for a pulmonary disorder must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

IV. Service Connection for Post-Polio Syndrome

During the course of his claim, the Veteran has consistently contended that leg cramps and back pain that he experienced prior to service were symptoms of post-polio syndrome and that the syndrome was aggravated during active duty service.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111.  This presumption attaches only where there has been an induction examination in which the later-complained-of disability was not noted.  In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable".  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  See Wagner v. Principi, 370 F.3d 1089, 1094 -1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

The presumption of soundness applies in this case.  Although the Veteran indicated on the Report of Medical History accompanying his entrance examination that he experienced cramps in his legs and recurrent back pain, there was no indication of any disability on the Veteran's September 1966 entrance examination. Therefore, the Board must address whether the presumption of soundness has been rebutted.  

The Veteran makes no argument that his leg cramps and back pain, which he states were manifestations of post-polio syndrome, began in service; indeed, his argument centers on the fact that those pre-existing symptoms were aggravated while on active duty.  As mentioned, cramps in the legs and recurrent back pain were noted on the Report of Medical History accompanying the 1966 entrance examination.  Health records from June 1967 and July 1967 indicate complaints of leg and back pain and the Veteran informed the examiner he had polio prior to service in 1956.  On the Report of Medical History accompanying his October 1968 separation examination, the Veteran indicated he had cramps in his legs, but did not indicate pain in his back. 

At his December 2009 hearing at the RO before a Decision Review Officer, the Veteran indicated that prior to service he had back pains and leg cramps "real bad . . . the right leg."  When asked whether the intensity increased during service, the Veteran responded: "Yes.  A little bit as it went on."  The Veteran's representative argued that as a truck driver "bouncing around and being thrown from side to side in those rudimentary trucks that they had at the time aggravated his pre-existing polio condition."  The Veteran agreed with such contention.  

At his May 2011 hearing before the Board, the Veteran explained that when he was in Vietnam he was "in an old, rough truck."  He was told to hurry because he had a certain time to get from one point to another.  He explained that he loaded and unloaded big boxes of .40 caliber shells and .50 caliber shells into five and ten ton trucks.  He stated that the loading was "just a lot of stress and pain on that leg."  He stated that he had flare ups of pain in his leg and back "pretty well daily" during and after service, whereas, before he went into service, he had "very little problems with it . . ." 

The Board remanded the claim in May 2012 to schedule the Veteran for a VA examination.  It was recognized that the Veteran had polio as a child and reported that his right arm and leg were affected with about 1 month of hospitalization.  Following examination, the examiner indicated the opinion that the examination was "not consistent with post-polio."  In specific, the examiner commented that 

[H]yper reflexes and clonus are consistent with upper motor neuron disease (brain spinal tracts).  Polio/post-polio is a lower motor neuron disease/condition (anterior horn cell/peripheral nerve muscle atrophy) that results in hyporeflexia.  The examination is not consistent with post-polio.

The examiner indicated that most polio survivors experience a modest decline in function and muscle strength over many years.  Other patients experience a syndrome of new or progressive disability, usually occurring decades after the disease itself.  The new symptoms can be quite variable, and include increased muscle weakness, focal or generalized muscle atrophy, fatigue, pain and decreased ambulatory abilities.  Upon review in January 2014, the Board found the examiner's rational supporting the conclusion that the Veteran's post-polio syndrome was less likely than not permanently aggravated or the result of any event in service was inadequate.  In specific, there was no acknowledgement of the lay evidence of record supporting the contention that based on the Veteran's duties during service that his pre-existing leg cramps and back pain increased in severity or discussion as to whether those symptoms were attributable to post-polio syndrome.  The Board remanded the claim again for a clarifying medical opinion to take into account evidence specific to the Veteran's claim.  

In March 2014, an examiner made an in-depth review of the claims file, to include the Veteran's lay statements and his medical records.  The examiner indicated that based on her knowledge of post-polio syndrome; there was "no residual of polio at the time of military service, and more likely than not for many years after the initial infection, as is typical of post-polio syndrome."  The examiner recognized that evidence suggesting the Veteran had post-polio syndrome was based on recent studies from Hastings Indian Hospital in June 2008 in which muscle biopsies showed "neurogenic atrophy."    She repeated that it was less than likely that any symptoms of leg cramps or back pain in September 1966 were related to post-polio syndrome.  Her rationale included the following:

The presence of post-polio syndrome is typically, as stated in the previous examiner's research references exhibited many years after the infection with the polio virus when the virus re-exhibits muscle weakness due to reactivation typically due to aging and/or immunocopromise due to another illness.

Despite not being clear as to whether the Veteran's pre-existing symptoms were manifestations of post-polio syndrome, the examiner did consider whether in the event post-polio syndrome did, in fact, pre-exist service whether it was permanently aggravated beyond its natural progression by service.  The examiner found this was less than likely based on evidence indicating normal gait and normal muscle strength with relatively normal exam of the nerves in July 2012.  The examiner also pointed out that treatment records from VHA facilities and the Hastings Indian Hospital "also clearly establish that the Veteran has significant degenerative arthritis of the lower extremities, including the lumbar spine, hips and lower extremities."  The examiner also identified arteriosclerosis in the peripheral arteries based on the evidence of record which "is likely an etiology for weakness, cramping or pain the lower extremities as well."  The examiner determined that any muscle cramping, weakness and other lower extremities complaints now are "more likely than not associated with these comorbidities and not related to any post-polio syndrome."

The Board finds this clarifying opinion adequate as it considers the evidence of record, the Veteran's specific symptoms and medical literature concerning what could be causing the Veteran's symptoms and their possible etiology.

Upon review of the claims file in its entirety, the Board finds that a preponderance of the evidence is against a finding that service connection for post-polio syndrome is warranted.  First, the medical evidence suggests that the symptoms that pre-existed service did not, in fact, represent post-polio syndrome.  In addition, it is not clear that the Veteran currently has post-polio syndrome given the normal gait and normal muscle strength shown upon examination as recently as 2012.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (explaining that the existence of a current disability is the cornerstone of a claim for service connection).  Notably, the record reflects other current disabilities that could be causing aggravation of cramping and pain that are unassociated with post-polio syndrome.  Overall, the Board finds the record lacks the necessary competent nexus between the Veteran's current symptoms and service, to include the symptoms noted in the Report of Medical History in September 1966.

Although a Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide a diagnosis of more complex medical conditions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In this regard, the Board concludes that post-polio syndrome is not the kind of condition that is capable of lay diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  In addition, as previously mentioned, although a layperson can provide evidence as to some questions of etiology, a question about the etiology of post-polio syndrome or a relationship between post-polio syndrome and an event in service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau, 492 F.3d at 1376-77; Barr, 21 Vet. App. at 309; Woehlaer, 21 Vet. App. at 462.  Rather, such a question is a medical matter requiring someone with medical training about the nature and causes post-polio syndrome to resolve.

Here, the Board recognizes that the opinion rendered by the VA examiner in March 2014 could be considered speculative as to the etiology of the Veteran's symptoms, especially given their presence in service and that they continued afterwards.  The Board recognizes that when an examiner is asked to render an etiology opinion and determines that she cannot do so without resorting to speculation, the Board may not rely on such an opinion unless the record in its entirety-including the examination and the opinion itself-shows that "the examiner [did] not invoke[ ] the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  In other words, "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id. at 389.  "Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must be otherwise apparent in the Board's review of the evidence."  Id. at 390.

In this case, upon review of the evidence, the Board finds the examiner's resort to speculation justified.  The Board finds that the examiner considered all relevant medical information that might have allowed her to render a non-speculative opinion as to whether the Veteran had post-polio syndrome prior to service and whether the symptoms the Veteran currently has are caused by post-polio syndrome.  The Board cannot ignore the examiner's speculation and come to its own conclusion regarding the etiology of the Veteran's symptomatology.  Indeed, the Board cannot make its own independent medical determinations and is prohibited from exercising independent judgment to resolve medical questions.  Id.; see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); Willis v. Derwinski, 1 Vet. App. 66 (1991).

Because the preponderance of the evidence is against the claim, the benefit of-the-doubt doctrine does not apply, and the claim for service connection for post-polio syndrome must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Entitlement to service connection for a pulmonary disorder is denied.

Entitlement to service connection for post-polio syndrome is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


